Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original filings made on 11/30/2020. Claims 1-20 are pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US Patent No. 9,870,294) in view of Bagrodia et al. (US Patent No. 7,774,440 and Bagrodia hereinafter).

As to claims 1 and 11, Seto teaches a system for predicting future outcomes within dynamic and complex systems, comprising: 

retrieve a plurality of data regarding the plurality of events (i.e. …teaches in col. 11 lines 1-5 the following: “historical time series may contain portions that may be similar to the time series segment 108. The historical time series 114 may have a matching segment 116, as well as an event 118 that may occur after the matching segment 116. Historical time series 120 may also have a matching segment 122 and a subsequent event 124. Historical time series 126 may have a matching segment 128 and an event 130”), 
wherein the plurality of data comprises past observations and past outcomes related to the plurality of events (i.e. …teaches in col. 11 lines 1-5 the following: “historical time series may contain portions that may be similar to the time series segment 108. The historical time series 114 may have a matching segment 116, as well as an event 118 that may occur after the matching segment 116. Historical time series 120 may also have a matching segment 122 and a subsequent event 124. Historical time series 126 may have a matching segment 128 and an event 130”); 
analyze the plurality of data using one or more analytical methods (i.e. …illustrates in figure 4, figure element 416 analyzing the event data); 

wherein each system model differs by at least one parameter (i.e., …figure 1, figure element(s) 128 illustrates a system model graphs based on the analysis based on multiple parameters).

Seto does not expressly teach: 
a simulation engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: retrieve the plurality of system models from the model engine; 
perform a parametric simulation exercise with the plurality of system models, wherein at least one iteration for each of the system models is simulated; 
and determine a plurality of decision pathways from the parametric simulation exercise, 
wherein each decision pathway comprises a unique choice that leads to a corresponding future outcome with associated costs and risks; 
and a visualization engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: 
retrieve the plurality of decision pathways from the simulation engine; 
and render and display the plurality of decision pathways.
In this instance the examiner notes the teachings of prior art reference Bagrodia. 
With regards to applicant’s claim limitation element of, “a simulation engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on 
With regards to applicant’s claim limitation element of, “perform a parametric simulation exercise with the plurality of system models”, Bagrodia teaches in col. 37 lines 28-35 the following: “provide new operational system parameters 335 to the simulation engine 323…”.
With regards to applicant’s claim limitation element of, “wherein at least one iteration for each of the system models is simulated”, Bagrodia teaches in col. 47 lines 50-65 the following: “Once the network model and traffic are initially processed and provided to the various logical processes 1250, the main simulation loop 1235 of the simulation control process 1220 runs through the simulation …For each iteration, the simulation control process 1220 uses”.
With regards to applicant’s claim limitation element of, “and determine a plurality of decision pathways from the parametric simulation exercise”, Bagrodia teaches in col. 47 lines 50-60 the following: “Once the network model and traffic are initially processed and provided to the various logical processes 1250, the main simulation loop 1235 of the simulation control process 1220 runs through the simulation. Preferably, the main simulation loop 1235 manages the operation of a parallel discrete event simulation over the partitioned network model. The main simulation loop 1235 conducts a number of successive iterations of the simulation until a termination condition is met (typically a pre-defined time period). For each iteration, the simulation control process 1220 uses the TW calculator 1240 to a new global minimum event time TW. The TW calculator 1240 obtains the local minimum event time EOT.sub.i from the EOT.sub.i calculator 1270 of each logical process 1250 and, from all of the data so gathered, selects the lowest or earliest to arrive at the global minimum event time TW.”. The examiner notes accordingly that each iteration yields a determination as to the optimum configuration (i.e., path) that produces the lowest or earliest minimum event time.

 With regards to applicant’s claim limitation element of, “and a visualization engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: retrieve the plurality of decision pathways from the simulation engine”, Bagrodia teaches in col. 46 lines 65-67 the following: “Results of the simulation are shown graphically in FIG. 8, in terms of bits per second for each of the three selected threshold levels.  (59)    Given the simulation results output from the simulation engine, the analyzer (e.g., analyzer 224 shown in FIG. 2) determines that the RTS/CTS threshold for the simulated network portion (cell 700) and, hence, the specified network input should be set to 3000 bytes since this threshold provides the best aggregate throughput”.
With regards to applicant’s claim limitation element of, “and render and display the plurality of decision pathways”, Bagrodia teaches in col. 46 lines 65-67 the following: “Results of the simulation are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto with the teachings of Bagrodia by including the feature of model simulation. Utilizing model simulation as taught by Bagrodia above allows a system to provide comprehensive analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Seto's system will obtain the capability to provide enhanced system simulation. 

As to claims 2 and 12, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically Seto teaches a system of claim 1, wherein the predictive outcome is based on a plurality of actual events from the past or actual events happening in real time, or from a plurality of hypothesized events (i.e., …figure 1, figure element(s) 118, 124 & 130 discloses events).

As to claims 3 and 13, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically Seto teaches a system of claim 1, wherein the plurality of data comprises sensor data (i.e., …teaches in col. 12 lines 40-50 the following: “various sensors”.).


As to claims 8 and 18, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically Seto does not teach a system of claim 1, wherein the visualization engine renders the plurality of decision pathways as a computational graph.
In this instance the examiner notes the teachings of prior art reference Bagrodia. 
Bagrodia teaches in col. 46 lines 65-67 the following: “Results of the simulation are shown graphically in FIG. 8, in terms of bits per second for each of the three selected threshold levels.  (59)    Given the simulation results output from the simulation engine, the analyzer (e.g., analyzer 224 shown in FIG. 2) determines that the RTS/CTS threshold for the simulated network portion (cell 700) and, hence, the specified network input should be set to 3000 bytes since this threshold provides the best aggregate throughput”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto with the teachings of Bagrodia by including the feature of model simulation. Utilizing model simulation as taught by Bagrodia above allows a system to provide comprehensive analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Seto's system will obtain the capability to provide enhanced system simulation. 

As to claims 9 and 19, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically Seto does not teach a system of claim 1, wherein the visualization engine renders the plurality of decision pathways as one or more graphs.
In this instance the examiner notes the teachings of prior art reference Bagrodia. 
Bagrodia teaches in col. 46 lines 65-67 the following: “Results of the simulation are shown graphically in FIG. 8, in terms of bits per second for each of the three selected threshold levels.  (59)    Given the simulation results output from the simulation engine, the analyzer (e.g., analyzer 224 shown in FIG. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto with the teachings of Bagrodia by including the feature of model simulation. Utilizing model simulation as taught by Bagrodia above allows a system to provide comprehensive analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Seto's system will obtain the capability to provide enhanced system simulation. 

As to claims 10 and 20, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically Seto does not teach a system of claim 1, wherein the plurality of decision pathways are discrete points or continuous vectors in simulation time.
In this instance the examiner notes the teachings of prior art reference Bagrodia. 
Bagrodia teaches in col. 46 lines 65-67 the following: “Results of the simulation are shown graphically in FIG. 8, in terms of bits per second for each of the three selected threshold levels.  (59)    Given the simulation results output from the simulation engine, the analyzer (e.g., analyzer 224 shown in FIG. 2) determines that the RTS/CTS threshold for the simulated network portion (cell 700) and, hence, the specified network input should be set to 3000 bytes since this threshold provides the best aggregate throughput”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto with the teachings of Bagrodia by including the feature of model simulation. Utilizing model simulation as taught by Bagrodia above allows a system to provide comprehensive analysis and therefore provides the motivation in this instance to combine the . 

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Bagrodia, as applied to claims 1 and 11 and further in view of Tadayon et al. (US Patent Publication No. 2014/0079297and Tadayon hereinafter).

As to claims 4 and 14, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically neither references expressly teach a system of claim 1, further comprising a web-scraper.
In this instance the examiner notes the teachings of prior art reference Tadayon. 
Tadayon teaches par. 933 the following: “crawlers, we have downloader connected to the web, and downloads pages and puts it in storage…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto and Bagrodia with the teachings of Tadayon by including the feature of web crawler. Utilizing web crawler as taught by Tadayon above allows a system to provide comprehensive data collection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Seto and Bagraodia system will obtain the capability to provide enhanced data analysis. 

As to claims 5 and 15, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically neither references expressly teach a system of claim 4, wherein the web-scraper retrieves Internet-data related to the plurality of events.
In this instance the examiner notes the teachings of prior art reference Tadayon. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto and Bagrodia with the teachings of Tadayon by including the feature of web crawler. Utilizing web crawler as taught by Tadayon above allows a system to provide comprehensive data collection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Seto and Bagraodia system will obtain the capability to provide enhanced data analysis. 

As to claims 6 and 16, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically neither references expressly teach a system of claim 5, wherein the related Internet-data is past observations and past outcomes.
In this instance the examiner notes the teachings of prior art reference Tadayon. 
Tadayon teaches par. 933 the following: “crawlers, we have downloader connected to the web, and downloads pages and puts it in storage…”. The examiner notes that the pages are pages that where visited in the past. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto and Bagrodia with the teachings of Tadayon by including the feature of web crawler. Utilizing web crawler as taught by Tadayon above allows a system to provide comprehensive data collection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Seto and Bagraodia system will obtain the capability to provide enhanced data analysis. 

As to claims 7 and 17, the system of Seto and Bagrodia as applied to claims 1 and 11 above teaches modeling, specifically neither references expressly teach a system of claim 1, wherein the analytical models include regression testing, neural networks, Bayesian learning, and support vector machines.
In this instance the examiner notes the teachings of prior art reference Tadayon. 
Tadayon teaches in par. 941 the following: “use Bayesian model …”. Tadayon teaches in par. 959 the following: “support vector machines”. Tadayon teaches in par. 906 the following: “use the neural networks for learning machine.”. Tadayon teaches par. 810 the following: “linear regression or classification”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seto and Bagrodia with the teachings of Tadayon by including the feature of data modeling. Utilizing data modeling as taught by Tadayon above allows a system to provide comprehensive data analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Seto and Bagraodia system will obtain the capability to provide enhanced model simulation. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497